WILLIAMS, Judge,

(concurring):

I concur in the decision for the reason that the description of the land in the deed embraces no part of the wife’s land. There having been no previous written contract of sale by the wife, there is no evidence that it was her intention to convey any part of her land. An oral contract by a married woman for the sale of her land is void.
But I do not agree to the limited purpose and effect which the opinion seems to give to sec. 3, ch. 66, Code 1906'.' That statute empowers a married woman to contract respecting her land, and to convey the sáme, but prescribes the manner of her doing so. ■ The limitation is upon the form, 'or manner only, of executing the contract, not upon its effect and the rights of the contracting parties, when properly executed. It must be in writing and be signed by the husband, unless she is living separate and apart from him. But if it is executed in the manner prescribed, it is as binding upon the contracting parties, and is subject to the same remedies for reformation and specific performance, at the suit of either contracting party, as if it had been made by a man, ox a feme sole. Because the statute says she may contract; that is, she may make an executory, or an executed, contract, “in the manner, and with the like effect as if she were unmarried.” Her contract, executed in the manner prescribed, confers the same rights and is susceptible to the same remedies as like contracts executed by unmarried women,* else it rvould not have “like effect.” Of course, if the requirement of the statute, respecting formality of execution, has not been complied with, the courts would have no power to supply such omission, because, to do so, would be to make a contract. But if a married woman, her hus*349band joining, has executed a contract for the sale of her land, and she thereafter follows it up by executing a deed in which her husband joins, and the deed happens not to conform to the contract; or, if she has executed such a contract, and thereafter refuses to comply with it by executing a proper deed, there is certainly no reason, satisfactory to my mind, why equity should not correct the deed in the one instance, and compel its execution, in the other, just as in other cases. Any other view of the statute would encourage the commission of wrongs, by shielding the fraudulent and erroneous deeds of married women, and by converting their contracts into options. The. Legislature certainly had no intention that the statute should have such an effect.
The great weight of authorities from other states, construing similar statute, the terms of some of which are less comprehensive than ours respecting the contractual rights of married women concerning their separate estates in lands, supports this view. See the following: Lewis v. Ferris, (N. J. Ch.) 50 Atl. 630; Stevens v. Holman, 112 Cal. 345, 53 Am. St. Rep. 216; Herring v. Fitts, 43 Fla. 54, 30 Sou. 804; Hamar v. Mesker, 60 Ind. 413; Snell v. Snell, 123 Ill. 403, 5 Am. St. Rep. 526, (but the Illinois statute is broader than ours); Gardner v. Moore, 75 Ala. 394, 51 Am. Rep. 454; 26 A. & E. E. L. 99; 34 Cyc. 959.